Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 13-32 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  "depositing an upper metal cap on each of the upper interconnects, an upper gap between the upper metal caps having an upper center line colinear with the lower centerline; depositing a diffusion barrier layer on the initial structure covering the upper metal caps and the upper dielectric; depositing a lithographic stack on the diffusion barrier layer; and   etching with a first gap etch process through the single window, the lithographic stack, and the diffusion barrier layer to create an airgap between the pair of vias by etching all the upper dielectric between the vias and the upper interconnects, the airgap having a gap centerline colinear with the upper and lower centerlines” (claim 13) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

US 7,138,329-discloses a method for forming an air gap structure in an integrated circuit, the method comprising: forming a device layer; and forming at least a first dielectric layer on device layer; and patterning at least first dielectric layer to form first openings for plugs; and forming a conductive structure including a conductive line layer over a conductive plug layer; wherein at least some of conductive plugs in conductive plug layer extend and form an electrical connection to device layer; and forming a second opening between two adjacent ones of first conductive lines in interconnect structure; and wherein second opening is characterized by a trench depth that can be varied by controlling an etch process; forming a second dielectric layer over second opening and substantially surrounding at least one of conductive plugs, using a conformal growth, plasma based process to form at least one air gap between two adjacent ones of first conductive lines; wherein plurality of air gaps are characterized by a variable height and size such that at least some of air gaps have a top portion that extends above top portion of conductive lines, and at least some of air gaps have a bottom portion that extends below bottom portion of conductive lines.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818